By the Court, Crockett, J.:
1. There was evidence, exclusive of that of the accomplice, tending to connect the defendant with the commission of the larceny. The fact that on the morning after the larceny, the stolen horse was found in his possession, under the circumstances admitted by the defendant on his examination as a witness, and the further fact that he immediately removed the horse to another place for pasturage, and gave an assumed name, tended to show his complicity in the theft. Moreover, his admissions to the jailer and the District Attorney, tended strongly to implicate him as a party to the larceny.
2. The defendant’s motion for a continuance was properly denied. The affidavits used on the motion satisfactorily established that the absent witness was a fugitive from justice, and could not probably be produced at the next term. His deposition had been taken before the examining Court, and the defendant had the benefit of it, or might have used it if he had elected to do so. Besides, the facts expected to be proved by him were not only sworn to by two other witnesses, but were in themselves of no significance.
3. While some of the instructions are perhaps subject to criticism, and may not state the law with precise accuracy, yet, taken as a whole, they were substantially correct, and could not have misled the jury to the prejudice of the defendant.
Order and judgment affirmed.
Mr. Justice Niles did not express an opinion.